If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 18, 2021
               Plaintiff-Appellee,

v                                                                  Nos. 350422; 350423
                                                                   Washtenaw Circuit Court
LIBERTY ANNE WALDEN,                                               LC Nos. 18-000644-FH;
                                                                   18-000660-FC
               Defendant-Appellant.


Before: M.J. KELLY, P.J., and RONAYNE KRAUSE and REDFORD, JJ.

PER CURIAM.

       In these consolidated appeals,1 defendant, Liberty Anne Walden, in Case No. 350422,
appeals as of right her convictions of two counts of second-degree criminal sexual conduct (CSC-
II), MCL 750.520c (person who is a blood relative engaged in sexual contact with a person under
13 years of age), and in Case No. 350423, appeals her convictions of one count of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b (person who is a blood relative engaged in sexual
penetration with a person under 13 years of age), and two counts of CSC-II, MCL 750.520c (person
who is a blood relative engaged in sexual contact with a person under 13 years of age). We affirm.

                                     I. BACKGROUND FACTS

        Two cases arose from separate incidents in which defendant sexually assaulted her
daughter, AH, when 10 and 11 years old. Defendant and AH’s father, Christopher Hawk (Hawk),
divorced during 2008. Following the divorce, AH and her siblings, KH and RH visited defendant
on weekends. AH first disclosed sexual abuse after an incident at a Kroger store. Defendant and
a male friend picked up the children on Friday evening, December 8, 2017, for a weekend visit
with defendant. They stopped to pick up groceries at a local Kroger store. The children noticed
that defendant smelled of alcohol. At the Kroger store, defendant had difficulty walking and


1
 This Court consolidated defendant’s two appeals to advance the efficient administration of the
appellate process. People v Walden, unpublished order of the Court of Appeals, entered September
10, 2019 (Docket Nos. 350422; 350423).


                                               -1-
needed KH’s assistance but fell down and dragged KH down with her. Defendant sent KH and
RH to select groceries while AH remained with defendant. AH testified that defendant came up
behind her and fondled her breasts and vagina with her hands over AH’s clothes while telling AH
that she could have anything she wanted. When the other children returned, defendant stopped.

        After leaving the Kroger store, AH became distraught, defendant and KH argued, and
ultimately defendant dropped the children off back at their father’s apartment. The next Monday,
at school, AH confided with a respected teacher about the Kroger store incident which prompted
the school guidance counselor to contact Child Protective Services which made a referral to the
Child Advocacy Center where AH submitted to a forensic interview in which AH disclosed the
Kroger incident and that on weekend visits with defendant, defendant had sexually abused her by
inappropriately touching her breasts and vaginal area and once digitally penetrated her vagina. AH
also disclosed that defendant’s former boyfriend came into AH’s bedroom at defendant’s house
and vaginally penetrated AH with his penis. The Child Advocacy Center referred AH to Dr.
Bethany Mohr, a pediatric physician and clinical associate professor of the University of Michigan
where she served as the Director of the Child Protection Team for a physical examination for
diagnosis and potential treatment of the sexual abuse.

        Detective Jessica Lowry of the Ypsilanti Police Department and then Detective Christopher
Garrett, of the Ann Arbor Police Department, jointly investigated the allegations of incidents of
sexual assaults within their respective jurisdictions. Based upon their investigation, the
prosecution charged defendant with one count of CSC-I and multiple counts of CSC-II, and the
prosecution charged defendant’s boyfriend with CSC-I and CSC-II for sexually abusing AH.

      Defendant’s boyfriend ultimately pleaded no contest to CSC-II pursuant to a plea
agreement.

       Defendant, however, chose to be tried by a jury. At the conclusion of her third trial, the
jury found defendant guilty of one count of CSC-I and four counts of CSC-II.2 Defendant was
sentenced to not less than 25 years nor more than 40 years on her CSC-I conviction and to not less
than 29 months nor more than 15 years on her CSC-II convictions, all to be served concurrently.
Defendant now appeals.

                       II. PROPRIETY OF DR. MOHR’S TESTIMONY

        Defendant first argues that the trial court erred by allowing Dr. Mohr to vouch for AH’s
credibility by implying that the abuse occurred and that defendant was guilty, and by allowing Dr.
Mohr to testify regarding her hearsay knowledge of AH’s allegation of recent touching by
defendant, victims’ late disclosure of sexual assault, patients’ experience of suicidal ideation,


2
  Defendant’s first trial was in Case No. 18-000660-FC in November 2018. After submission of
the case, the jury was unable to reach a verdict and a mistrial was declared. Defendant’s second
trial was in Case No. 18-000644-FH in April 2019. During the trial, defense counsel became
seriously ill and hospitalized and unable to complete the trial and a mistrial was declared.
Defendant’s third trial combined the two cases, with the consent of all parties, and was tried to
verdict in June 2019.


                                               -2-
which defendant argues were matters outside the scope of Dr. Mohr’s physical examination and
expertise. We disagree.

        “To preserve an evidentiary issue for review, a party opposing the admission of evidence
must object at trial and specify the same ground for objection that it asserts on appeal.” People v
Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001), citing MRE 103(a)(1). In this case,
defendant preserved her claims of error in part regarding the admissibility of Dr. Mohr’s testimony
about suicidal ideation and AH’s allegation of recent touching, but defendant did not preserve for
appeal her allegations of error regarding admissibility of Dr. Mohr’s testimony on the ground that
she vouched for AH’s credibility or implied that the abuse occurred and that defendant was guilty,
or that testimony regarding suicidal ideation and delayed disclosure of abuse on the ground that
such testimony exceeded the scope of her expertise.

                                 A. STANDARDS OF REVIEW

        We review for an abuse of discretion the trial court’s decision whether to admit evidence.
People v Gursky, 486 Mich 596, 606; 786 NW2d 579 (2010). “The trial court abuses its discretion
when its decision falls outside the range of principled outcomes or when it erroneously interprets
or applies the law.” People v Lane, 308 Mich App 38, 51; 862 NW2d 446 (2014) (citation
omitted). We review unpreserved evidentiary issues for plain error affecting the defendant’s
substantial rights. In People v Carines, 460 Mich 750, 763-764, 774; 597 NW2d 130 (1999)
(quotation marks, alteration, and citations omitted) our Supreme Court clarified the appropriate
standard of review:

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
       proceedings. It is the defendant rather than the Government who bears the burden
       of persuasion with respect to prejudice. Finally, once a defendant satisfies these
       three requirements, an appellate court must exercise its discretion in deciding
       whether to reverse. Reversal is warranted only when the plain, forfeited error
       resulted in the conviction of an actually innocent defendant or when an error
       seriously affected the fairness, integrity or public reputation of judicial
       proceedings’ independent of the defendant’s innocence.

                                          B. ANALYSIS

               Under MRE 702, expert witness testimony is permitted,

                If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.



                                                 -3-
        “[I]t is improper for a witness or an expert to comment or provide an opinion on the
credibility of another person while testifying at trial.” People v Musser, 494 Mich 337, 349; 835
NW2d 319 (2013). Jurors, not expert witnesses, make credibility determinations. Id. at 348-349;
People v Dobek, 274 Mich App 58, 71; 732 NW2d 546 (2007).

         A physician or medical expert may not opine whether a complainant was sexually assaulted
when the expert’s opinion is based on the expert’s assessment of the complainant’s truthfulness or
when the expert’s opinion is based only on what the complainant told the medical expert. People
v Thorpe, 504 Mich 230, 255; 934 NW2d 693 (2019). “Nonetheless, an examining physician, if
qualified by experience and training relative to treatment of sexual assault complainants, can opine
with respect to whether a complainant had been sexually assaulted when the opinion is based on
physical findings and the complainant’s medical history.” Id. Although an expert may not testify
that sexual abuse occurred and may not vouch for the veracity of a victim or whether the defendant
is guilty,

       (1) an expert may testify in the prosecution’s case in chief regarding typical and
       relevant symptoms of child sexual abuse for the sole purpose of explaining a
       victim’s specific behavior that might be incorrectly construed by the jury as
       inconsistent with that of an actual abuse victim, and (2) an expert may testify with
       regard to the consistencies between the behavior of the particular victim and other
       victims of child sexual abuse to rebut an attack on the victim’s credibility. [People
       v Peterson, 450 Mich 349, 352-353; 537 NW2d 857 (1995).]

       In Peterson, our Supreme Court held

       [T]he prosecution may present evidence, if relevant and helpful, to generally
       explain the common postincident behavior of children who are victims of sexual
       abuse. The prosecution may, in commenting on the evidence adduced at trial, argue
       the reasonable inferences drawn from the expert’s testimony and compare the
       expert testimony to the facts of the case. Unless a defendant raises the issue of the
       particular child victim’s postincident behavior or attacks the child’s credibility, an
       expert may not testify that the particular child victim’s behavior is consistent with
       that of a sexually abused child. Such testimony would be improper because it
       comes too close to testifying that the particular child is a victim of sexual abuse.
       [Id. at 373-374.]

        Hearsay is “a statement, other than the one made by the declarant while testifying at the
trial or hearing, offered in evidence to prove the truth of the matter asserted.” MRE 801(c).
Hearsay, generally, is not admissible. MRE 802. MRE 803(4) pertains to a hearsay exception for
statements that a declarant makes for the purpose of medical treatment or diagnosis. MRE 803(4)
provides:

              The following are not excluded by the hearsay rule, even though the
       declarant is available as a witness:

                                              * * *




                                                -4-
              (4) Statements made for purposes of medical treatment or medical diagnosis
       in connection with treatment. Statements made for purposes of medical treatment
       or medical diagnosis in connection with treatment and describing medical history,
       or past or present symptoms, pain, or sensations, or the inception or general
       character of the cause or external source thereof insofar as reasonably necessary to
       such diagnosis and treatment.

        Our Supreme Court concluded that the rationale for the hearsay exception under MRE
803(4) involves “(1) the self-interested motivation to speak the truth to treating physicians in order
to receive proper medical care, and (2) the reasonable necessity of the statement to the diagnosis
and treatment of the patient.” People v Meeboer (After Remand), 439 Mich 310, 322; 484 NW2d
621 (1992).

       Factors related to trustworthiness guarantees surrounding the actual making of the
       statement include: (1) the age and maturity of the declarant, (2) the manner in which
       the statements are elicited (leading questions may undermine the trustworthiness of
       a statement), (3) the manner in which the statements are phrased (childlike
       terminology may be evidence of genuineness), (4) use of terminology unexpected
       of a child of similar age, (5) who initiated the examination (prosecutorial initiation
       may indicate that the examination was not intended for purposes of medical
       diagnosis and treatment), (6) the timing of the examination in relation to the assault
       (the child is still suffering pain and distress), (7) the timing of the examination in
       relation to the trial (involving the purpose of the examination), (8) the type of
       examination (statements made in the course of treatment for psychological
       disorders may not be as reliable), (9) the relation of the declarant to the person
       identified (evidence that the child did not mistake the identity), and (10) the
       existence of or lack of motive to fabricate. [Id. at 324-325 (citations omitted).]

Further, corroborating evidence, such as physical evidence of assault or resulting diagnosis and
treatment, can strengthen the reliability of the evidence and support whether the statement was
made for the purpose of receiving medical treatment and care. Id. at 325-326. In Meeboer, our
Supreme Court clarified that in cases of suspected or alleged child abuse, a trial court should
consider the totality of the circumstances to determine the trustworthiness of a child’s statement
and whether the child understood the importance of telling the treating physician the truth. Id.

       Regarding the reasonable necessity of the statements, information regarding the declarant’s
physical and psychological injuries can be reasonably necessary for medical diagnosis and
treatment of the declarant’s trauma. Id. at 328-329. Medical diagnosis and treatment of a victim
involve treatment of her medical, physical, developmental, and psychological well-being. Id. at
329. Questions and discussion regarding the identity of the perpetrator may be reasonably
necessary as it relates to the diagnosis and treatment of diseases, pregnancy, and the psychological
impact of the abuse. Id. at 328-329. Disclosing the identity of the perpetrator itself can be a
portion of the injury that a victim experiences from a sexual assault. Id. at 329.

       In this case, the record reflects that AH’s father and grandmother took AH to Dr. Mohr for
a physical examination for diagnosis and treatment for alleged sexual abuse. Dr. Mohr obtained a
medical history from Hawk, and a nurse practitioner spoke with AH to obtain a medical history


                                                 -5-
from her before Dr. Mohr conducted the physical examination. The record also indicates that Dr.
Mohr familiarized herself with AH’s forensic interview report to ascertain background information
to assist her in diagnosing and treating AH. Dr. Mohr explained that a patient’s medical history
and information obtained from the patient assist in determining whether the patient potentially has
been exposed to sexually transmitted diseases and provide insight as to the patient’s mental health
which is necessary information to ensure that the examination itself is not a source of trauma for
the patient. Dr. Mohr examined AH’s genital area to ascertain whether any physical evidence
existed of trauma or injury.

        At trial, Dr. Mohr testified about her extensive training and experience in diagnosing and
treating sexual assault victims. Dr. Mohr generally described the standard protocol for obtaining
a patient’s complete history for diagnosis and treatment purposes in cases of alleged sexual abuse.
Dr. Mohr described how she applied the standard protocol in this case. She reviewed AH’s medical
history, obtained information from AH regarding her allegations and her current mental health to
ascertain whether AH felt safe and comfortable to undergo a physical examination of her genital
area. Although AH’s medical history indicated that she previously experienced suicidal ideation
which resulted in her hospitalization, Dr. Mohr found that AH did not present such at the time of
her appointment. Dr. Mohr, therefore, determined it appropriate to perform a physical examination
of AH. Dr. Mohr testified that AH’s physical examination did not disclose any recent trauma or
evidence of past injury in her genital area. Dr. Mohr explained that in cases of late disclosure she
typically found no physical evidence of abuse. Dr. Mohr testified that she knew of AH’s
allegations of fondling by defendant but explained that such conduct would not result in physical
evidence of abuse nor would it lead to sexual transmission of disease.

        Close examination of Dr. Mohr’s testimony does not substantiate defendant’s claims of
error. Dr. Mohr did not vouch for AH’s credibility either directly or impliedly. Dr. Mohr’s
testimony reveals that she did not render any opinions regarding the validity of AH’s allegations
of sexual abuse, nowhere stated that AH actually suffered sexual abuse, and made no express or
implied mention of defendant’s guilt. Dr. Mohr did not state that she believed AH or that AH was
trustworthy, nor did she testify that a sexual assault occurred. Further, Dr. Mohr did not testify or
offer an opinion regarding defendant’s guilt. Dr. Mohr did not explain AH’s behavior or testify
whether AH’s behavior and statements were consistent with a victim of sexual abuse. Dr. Mohr’s
testimony provided the jury necessary general information regarding child sexual abuse from
which the jury could make informed determinations of fact in this case. Further, Dr. Mohr’s
testimony regarding the lack of physical evidence of sexual assault of AH supported defendant’s
position that defendant never committed the charged offenses, and AH simply falsely accused
defendant.

       The trial court did not err by permitting Dr. Mohr to testify in this case. Dr. Mohr
appropriately relied on AH’s explanation of her allegations of digital and penile penetration to
guide her medical interaction with AH. Based on AH’s description of her allegations, Dr. Mohr
determined the necessity of conducting a physical examination of AH’s genital area. Dr. Mohr
did not opine that the information provided to her constituted true and accurate information.
Rather, she considered the information only for its diagnostic use and consideration of proper
treatment. Therefore, the information was not hearsay but fell within the MRE 803(4) hearsay
exception for statements that a declarant makes for the purpose of medical treatment or diagnosis.
Dr. Mohr’s testimony regarding suicidal ideation likewise was not objectionable because AH had


                                                -6-
a history of such which Dr. Mohr rightly considered to evaluate AH’s ability to endure a physical
examination of her genital area so as not to inflict AH with unnecessary and perhaps dangerous
mental trauma. Dr. Mohr’s testimony regarding her knowledge of AH’s allegations of fondling
also was not objectionable because the information was part of AH’s history necessary for proper
diagnosis and treatment, and the testimony generally enlightened the jury by clarifying that such
conduct would not leave physical evidence of abuse or transmit sexually transmitted diseases. Dr.
Mohr did not testify that such conduct actually happened nor did she opine that defendant was
guilty of such conduct.

       Dr. Mohr’s testimony did not exceed the permissible limits of an expert witness in a case
involving alleged sexual abuse. Dr. Mohr’s testimony regarding sexual assault victim’s behavior
permitted the jury to determine whether AH’s behavior was inconsistent with that of abuse victims.
Further, Dr. Mohr testified after defendant’s attack on AH’s credibility and clarified that AH’s
behavior, such as late disclosure and suicidal ideation, could be considered by the jury as consistent
with other victims of sexual abuse. See Peterson, 450 Mich at 352-353.

        Review of Dr. Mohr’s testimony and the trial court’s rulings on defendant’s objections
does not support defendant’s contentions of error because Dr. Mohr neither vouched for AH’s
credibility nor offered any opinion testimony that AH actually had been sexually abused at any
time. Dr. Mohr’s testimony did not expressly state or imply that AH suffered sexual abuse or that
defendant committed the charged offenses. Defendant has failed to demonstrate that Dr. Mohr’s
testimony was inadmissible or that she vouched for AH’s credibility. The admission of her
testimony regarding suicidal ideation and late disclosure did not constitute plain error. See Thorpe,
504 Mich at 255; Carines, 460 Mich at 763; Peterson, 450 Mich at 352-353. Accordingly,
defendant’s claims of error regarding the admissibility of Dr. Mohr’s testimony lack merit.

                             III. PROSECUTORIAL MISCONDUCT

        Defendant argues that the prosecution committed prosecutorial misconduct by eliciting
testimony from Dr. Mohr regarding allegations of fondling to establish that defendant fondled AH
after alleged acts of sexual penetration and regarding suicidal ideation as a byproduct of sexual
abuse to bolster AH’s testimony. We disagree.

       To preserve for appeal an issue of prosecutorial misconduct the defendant must
contemporaneously object and request a curative instruction, or move for a mistrial. People v
Alter, 255 Mich App 194, 205; 659 NW2d 667 (2003). In this case, defendant did not
contemporaneously object and request a curative instruction, nor did she move for a mistrial.
Accordingly, defendant failed to preserve this issue for appeal.

                                  A. STANDARD OF REVIEW

        In People v Unger, 278 Mich App 210, 234-235; 749 NW2d 272 (2008) (quotation marks
and citations omitted), this Court summarized the applicable standard of review as follows:

               Review of alleged prosecutorial misconduct is precluded unless the
       defendant timely and specifically objects, except when an objection could not have
       cured the error, or a failure to review the issue would result in a miscarriage of
       justice. Because the challenged prosecutorial statements in this case were not


                                                 -7-
       preserved by contemporaneous objections and requests for curative instructions,
       appellate review is for outcome-determinative, plain error. Reversal is warranted
       only when plain error resulted in the conviction of an actually innocent defendant
       or seriously affected the fairness, integrity, or public reputation of judicial
       proceedings. Further, we cannot find error requiring reversal where a curative
       instruction could have alleviated any prejudicial effect. Curative instructions are
       sufficient to cure the prejudicial effect of most inappropriate prosecutorial
       statements, and jurors are presumed to follow their instructions.

                                           B. ANALYSIS

        In general, prosecutors have “great latitude regarding their arguments and conduct.”
People v Bahoda, 448 Mich 261, 282; 531 NW 2d 659 (1995) (quotation marks and citation
omitted); Unger, 278 Mich App at 236. Further, the prosecution’s “good-faith effort to admit
evidence does not constitute misconduct.” People v Ackerman, 257 Mich App 434, 448; 669
NW2d 818 (2003). The prosecution’s statement must be “evaluated in light of defense arguments
and the relationship they bear to the evidence admitted at trial to determine whether a defendant
was denied a fair and impartial trial.” People v Brown, 267 Mich App 141, 152; 703 NW2d 230
(2005). The prosecution may not vouch for the credibility of a witness to the effect that he or she
has some special knowledge that the witness is testifying truthfully. Bahoda, 448 Mich at 276.
The prosecution also may not comment on his or her personal knowledge or belief regarding the
truthfulness of a witness. People v Bennett, 290 Mich App 465, 478; 802 NW2d 627 (2010). The
prosecution, however, is permitted to comment on his or her own witnesses’ credibility during
closing argument “especially when there is conflicting evidence and the question of the
defendant’s guilt depends on which witnesses the jury believes.” People v Thomas, 260 Mich App
450, 455; 678 NW2d 631 (2004) (citation omitted). Further, the prosecution “is free to argue from
the evidence and its reasonable inferences in support of a witness’s credibility.” Bennett, 290 Mich
App at 478. “A prosecutor may argue from the facts that a witness, including the defendant, is not
worthy of belief . . . and is not required to state inferences and conclusions in the blandest possible
terms.” People v Launsburry, 217 Mich App 358, 361; 551 NW2d 460 (1996) (citations omitted).

       When reviewing a claim of prosecutorial misconduct, this Court examines the pertinent
portion of the record and evaluates the prosecution’s remarks in context. People v Callon, 256
Mich App 312, 330; 662 NW2d 501 (2003). The propriety of the prosecution’s remarks depends
on the particular facts of each case. Id. The prosecution may argue the evidence and any
reasonable inferences arising from the evidence. Id.

        In this case, the record reflects that the prosecution’s questions to Dr. Mohr were well
within the permissible bounds. The prosecution did not elicit opinion testimony from Dr. Mohr
regarding the truthfulness of AH’s allegations, the veracity of her testimony, whether AH had in
fact been sexually assaulted, or regarding defendant’s guilt. The prosecution asked Dr. Mohr
regarding her expertise and what information she considered as part of her examination, diagnosis
and treatment of AH. The prosecution did not question Dr. Mohr regarding the veracity of AH’s
description of events and Dr. Mohr did not offer any opinion that AH’s statements to her required
belief. Dr. Mohr provided general information regarding sexual assault victim’s behavior,
information from which the jury could analyze the evidence and determine the facts. Dr. Mohr’s
testimony did not intimate that defendant committed the charged offenses. The jury had to decide


                                                 -8-
which witnesses to believe and the prosecution urged the jury to decide the facts based upon the
evidence. Thomas, 260 Mich App at 455.

        The prosecution did not commit misconduct by eliciting Dr. Mohr’s testimony regarding
her knowledge of AH’s allegations of fondling because the testimony arose after defendant
attempted to establish that Dr. Mohr misunderstood the alleged sequence of alleged sexual assaults
in an effort to cast doubt upon AH’s testimony regarding when the incidents occurred and if they
occurred. Dr. Mohr affirmed that she knew of the allegations and the timeline of alleged events
but clarified that the alleged fondling could not corroborate or establish the occurrence of sexual
assault because such conduct could not be verified by physical evidence. Further, Dr. Mohr
explained that fondling could not serve as the source of sexually transmitted diseases.

         The prosecution also did not commit misconduct by eliciting testimony regarding suicidal
ideation. Dr. Mohr testified that, in her experience, some sexual assault victims experience
suicidal ideation and knowledge of a history of such helped Dr. Mohr determine the diagnostic
approach to take to ensure that the alleged victim would feel safe and secure during a physical
examination so as to minimize the trauma, if any, of such an examination. Dr. Mohr testified that
she knew of AH’s medical history and previous suicidal ideation which caused her to inquire
regarding whether AH presently experienced such ideations before proceeding with the physical
examination. Dr. Mohr’s conduct in this regard was proper and the prosecution cannot be said to
have committed misconduct by eliciting such testimony in the context of this case. Defendant,
therefore, has failed to establish the existence of plain error affecting defendant’s substantial rights.
Even if the trial court could be said to have erred in this regard, defendant has failed to establish
that, as a result of such error, the jury convicted an innocent defendant. Further, defendant cannot
establish that the alleged error seriously affected the fairness, integrity, or public reputation of
judicial proceedings.

        Moreover, defendant failed to contemporaneously object and timely seek a curative
instruction, which, if the prosecution committed misconduct, could have cured it. Defendant has
failed to establish that plain error occurred requiring reversal because she cannot demonstrate that
the alleged plain error resulted in the jury’s conviction of an actually innocent defendant nor that
the alleged error affected the fairness, integrity, or public reputation of judicial proceedings.
Accordingly, defendant is not entitled to relief.

        Affirmed.

                                                                /s/ Michael J. Kelly
                                                                /s/ Amy Ronayne Krause
                                                                /s/ James Robert Redford




                                                  -9-